Citation Nr: 1821406	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-49 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected residuals of scrotal hematoma.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 RO decision that granted service connection and a noncompensable rating for a scrotal hematoma.

A hearing was held in February 2018 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in February 2018. This evidence is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence. 38 U.S.C. § 7105(e) (2012).  In fact he waived initial RO review of this evidence in February 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's scrotal hematoma has not resulted in complete atrophy of either testicle.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a scrotal hematoma have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided. See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes. The Board notes that the Veteran also has service-connected erectile dysfunction (ED) and receives special monthly compensation for loss of use of a creative organ, and impairment from these disabilities will not be considered when evaluating the service-connected scrotal hematoma.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature. Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Pursuant to 38 C.F.R. § 4.27, the diagnostic code numbers assigned for ratable disabilities are arbitrary numbers for the purpose of showing the basis of the evaluation assigned. 

For conditions that are not specifically listed in the Schedule, such as scrotal hematoma, VA regulations provide that those conditions may be rated by analogy under the Diagnostic Code for "a closely related disease or injury." 38 C.F.R. § 4.20. Where, however, a condition is listed in the schedule, rating by analogy is not appropriate. In other words, "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'" Suttman v. Brown, 5 Vet. App. 127, 134 (1993).

Throughout the rating period on appeal, the RO has rated the service-connected scrotal hematoma as noncompensable under Diagnostic Code 7523.

Diagnostic Code 7523 assigns a noncompensable rating for complete atrophy of one testis, and a 20 percent rating for complete atrophy of both testes. 38 C.F.R. § 4.115b. 

Prior to and during the rating period on appeal, the Veteran has been treated for chronic low back pain after work-related back injuries. A December 1999 VA outpatient treatment record reflects that the Veteran complained of chronic low back pain, hip pain and groin pain. He stated that his back pain was shooting into both testicles and down his legs. It was noted that he had a bulging lumbar disc after back trauma. On examination, he had normal testicles, which were non-tender and non-swollen. Subsequent medical records reflect ongoing treatment for degenerative disc disease, low back pain, and lumbar radiculopathy.

Throughout the rating period on appeal, the Veteran has consistently complained of severe testicular pain. Recent VA medical records reflect treatment for complaints of testicular pain. A January 2013 scrotal ultrasound showed bilateral varicocele and hydrocele, and small cysts in the right and left testicles that were present previously. There was an approximately 1 cm solid mass in the left testicle. A February 2013 urology consult reflects that the physician stated that a scrotal sonogram showed bilateral testicular cysts, left greater than right, but were otherwise unremarkable. On examination, he had a normal appearing scrotum, both testicles were normal, there was no tenderness or intratesticular mass, no hydrocele or varicocele. There was an enlarged prostate. The diagnostic impression was history of bilateral scrotal pain of questionable etiology and no significant pathology identified. In a March 2013 addendum, the urologist stated that on his review of the scrotal sonogram, he did not see a left testicular mass, and he also did not feel a left testicular mass on physical examination. Another scrotal sonogram was planned for comparison.

An October 2013 scrotal ultrasound showed bilateral varicoceles, and a small right-sided hydrocele. There was a 1.1 cm right epididymal cyst. By a letter dated in June 2014, a VA physician noted that an October 2013 ultrasound showed a persistent curvilinear band-shaped area of low echogenicity within the mid-to lower pole of the left testicle, which most likely represented a segmental infarct possibly from prior trauma. The physician opined that it seemed reasonable that his old injury and infarction were causing him chronic pain, although she deferred to urology on this point.

A July 2014 VA outpatient treatment record reflects that the Veteran complained of intermittent left-sided groin pain. He said he had a history of left testicular pain, but this was different. The diagnostic assessment was groin pain most likely due to musculoskeletal pain as it occurred after lifting a tray of water and worsened with movement and resolved with rest.

A February 2015 VA genitourinary examination reflects that the Veteran reported in-service blunt trauma to the scrotal contents, and reported significant pain, particularly on the right. On examination, the Veteran's left testicle was one-half to one-third the size of a normal testicle, and his right testicle was also one-half to one-third the size of a normal testicle. The examiner also noted scrotal pain. There was voiding dysfunction, due to bladder outlet obstruction (a non-service-connected condition). The prostate was enlarged. The epididymis was normal. The examiner diagnosed scrotal hematoma and benign prostatic hyperplasia. The VA examiner opined that there was a direct relationship between an injury and subsequent genital pain, that continued since service. There was presently some testicular atrophy, suggesting the results of a resolving hematoma.

A report of a September 2016 VA reproductive system condition Disability Benefits Questionnaire (DBQ) reflects that the Veteran complained of chronic pain, urinary incontinence (only with prolonged holding of urine), and impotence. The examiner indicated that the Veteran did not have a voiding dysfunction. The examiner indicated that the Veteran did not have a history of chronic epididymitis, epididymo-orchitis or prostatitis. On examination, the testes were normal. The  epididymis was tender to palpation on both the left and right. The Veteran did not have benign or malignant neoplasm or metastases. The examiner indicated that the Veteran reported chronic debilitating pain, making it difficult to sit, stand or walk.

At his February 2018 Board hearing, the Veteran testified that he has pain in both testicles, and the severity of the pain was 10 on a scale of 1-10. He said that he was okay if he was sitting, but that if he tried to pull or lift something, he was incapacitated by severe pain on the following day, and the pain lasted for days. He said he had daily pain, and took daily pain medication. He stated that he did not perform strenuous activities to avoid worsening his pain. He said doctors told him that his testicles were decreased in size, and the only way to reduce the pain was to remove his testicles, but he did not want to do that.

On review of the evidence of record, the Board finds that the Veteran is not entitled to a higher disability rating for his scrotal hematoma under Diagnostic Code 7523 or any other potentially applicable code. Although some testicular atrophy was shown at the February 2015 VA examination, the medical evidence of record does not document complete atrophy of either testis.

Codes pertaining to the kidneys, bladder, and urethra are not relevant, as the Veteran did not report, and the medical evidence does not show involvement of the kidney, bladder, or urethra associated with his scrotal hematoma. See 38 C.F.R. §4.115b, Diagnostic Codes 7500-7519. Additionally, the evidence of record does not show that the Veteran has suffered from chronic epididymo-orchitis or neoplasms, and therefore, a higher evaluation under Diagnostic Codes 7525 or 7529 is not for application. The demonstrated urinary dysfunction in this case is not shown to be due to scrotal hematoma. Likewise, prostate and erectile issues are also due to other medical conditions, and Diagnostic Codes pertaining to the penis or prostate are not for application with regard to the service-connected scrotal hematoma disability. The Board notes the Veteran is already in receipt of special monthly compensation (SMC) under 38 C.F.R. § 3.350 for loss of use of a creative organ.

In short, the Board finds the clinical evidence of record to be more probative and persuasive than the Veteran's lay assertion that he is entitled to a higher disability evaluation than that currently assigned for his scrotal hematoma. Because the evidence of record demonstrates only partial atrophy of the testes throughout the appeal period and does not document symptoms from that disability that support a higher rating under any other diagnostic code, there is no factual basis on which to award a compensable rating.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

Entitlement to a compensable evaluation for a scrotal hematoma is denied.



S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


